     Case 1:21-cr-00080-NONE-SKO Document 42 Filed 08/11/21 Page 1 of 2


 1    HEATHER E. WILLIAMS, #122664
      Federal Defender
 2    CHARLES J. LEE, Bar #221057
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: 559-487-5561/Fax: 559-487-5950
 5
      Attorneys for Defendant
 6    ALFREDO GARCIA
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 1:21-cr-00080-DAD-BAM

12                       Plaintiff,                STIPULATION AND ORDER TO CONTINUE
                                                   SENTENCING HEARING
13    vs.

14    ALFREDO GARCIA                               DATE: October 8, 2021
                                                   TIME: 9:30 a.m.
15                       Defendant.                JUDGE: Hon. Dale A. Drozd

16
17
18           IT IS HEREBY STIPULATED by and between the parties hereto, through their
19    respective counsel, that the sentencing hearing in the above-captioned matter now set for August
20    27, 2021, before the Honorable Dale A. Drozd, may be continued to October 8, 2021, at 9:30
21    a.m.
22           Defense is requesting the additional time to conduct further investigation, obtain records,
23    and to prepare for the sentencing hearing. Counsel for the government has no objection to the
24    requested continuance.
25           As Mr. Garcia has already entered his guilty plea on this case, no exclusion of time is
26    necessary under the Speedy Trial Act.
27    ///
28    ///
     Case 1:21-cr-00080-NONE-SKO Document 42 Filed 08/11/21 Page 2 of 2


 1                                                       Respectfully submitted,

 2
                                                         PHILLIP A. TALBERT
 3                                                       Acting United States Attorney

 4    DATED: August 11, 2021                             By:    /s/ Justin J. Gilio
                                                         JUSTIN J. GILIO
 5                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff
 6
 7                                                       HEATHER E. WILLIAMS
                                                         Federal Defender
 8
 9    DATED: August 11, 2021                             By:    /s/ Charles J. Lee
                                                         CHARLES J. LEE
10                                                       Assistant Federal Defender
                                                         Attorneys for Defendant
11                                                       ALFREDO GARCIA

12
13
14                                                ORDER

15           IT IS SO ORDERED that the sentencing hearing in the above-entitled case shall be

16    continued to October 8, 2021 at 9:00 a.m.

17
      IT IS SO ORDERED.
18
19
         Dated:    August 11, 2021
                                                     UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

       Garcia: Stipulation and [Proposed] Order    -2-
       to Continue Sentencing Hearing
